Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8, 11-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda et al. (US 6,464,633, hereinafter “Hosoda”), as evidenced by Mizuyoshi et al. (US 2011/0257483, hereinafter “Mizuyoshi”) to exemplify structure of the inferentially mentioned “scope”.
As to claim 1, Hosoda discloses a light source apparatus comprising: 
a light source (light source lamp 21a, Fig.14) that is optically connectable to a scope, the scope including a light guide configured to guide light, the light guide having a first illumination light emission end and a second illumination light emission end separately formed from the first illumination light emission end, the light guide being configured to radiate illumination light based on the guided light on a subject (since the light source is merely “connectable” to the scope, the scope, as well as its structure, is only functionally recited and thus is not positively claimed as part of the light source apparatus; thus, Hosoda is only required to show that the light source is capable of being optically connected to a scope, and this is shown in Fig.1);
a digital mirror (DMD 24, Fig.14) having a plurality of movable mirrors (DMD 24 comprises an array of individually controlled rotating mirrors, col.7, lines 6-17, exemplified by the squares of the array depicted in Fig.4) disposed in an optical path of the light emitted from the light source (shown in Fig.14 as being on optical path from the light source), and
a controller (e.g. circuits 11,26,27,25 in Fig.3 or circuits 41,42,43,45,25 in Fig.14) configured to control a light quantity of the light brought into each of the first illumination light emission end and the second illumination light emission end, so as to change a light quantity distribution of the illumination light radiated on the subject (controller circuits as mentioned above controls DMD 24 to change the light quantity distribution transmitted to the proximal end of optical fiber 10 via mirror patterns, col.8, lines 1-18, Figs.4-11, which will in turn control the quantity of light at the distal emission end of the optical fiber 10, whether or not the distal emission end of optical fiber 10 includes distal ends formed together or separately);
wherein the controller controls the plurality of movable mirrors to change the light quantity distribution (controller circuits as mentioned above controls the DMD 24 to change the light quantity distribution transmitted to the proximal end of optical fiber 10 via mirror patterns, col.8, lines 1-18, Figs.4-11) to adjust first illumination light emitted from the first illumination light emission end (e.g left half of distal emission end) and to adjust second illumination light emitted from the second illumination light emission end (e.g. right half of distal emission end) (controlling the light quantity distribution at the proximal end of the optical fiber 10 will in turn control the light quantity distribution at the distal emission end of the optical fiber 10, whether or not the distal emission end of optical fiber 10 includes distal ends (e.g. left and right halves) formed together or separately).
	As to claim 2, the light guide includes a first optical fiber group optically connected to the first illumination light emission end, and a second optical fiber group optically connected to the second illumination light emission end (not required to be shown by Hosoda as set forth above, but left and right halves of the proximal end of optical fiber bundle 10 would provide for a first optical fiber group and second optical fiber group, respectively, each of these connected to their corresponding distal ends of the optical fiber bundle which would provide for the first illumination light emission end and second illumination light emission end, whether formed together (as assumed in Hosoda), or formed separately as exemplified by LG1,LG2 of Fig.16 of Mizuyoshi), and the digital mirror controls a first light quantity of the first illumination light that travels through a first illumination light selection area corresponding to an entrance end of the first optical fiber group, and a second light quantity of the second illumination light that travels through a second illumination light selection area corresponding to an entrance end of the second optical fiber group (provided that the first illumination light selection area can be one half (e.g. left half) of the proximal (entrance) end of the optical fiber bundle 10 and the second illumination light selection area can be the other half (e.g. right half) of the proximal (entrance) end of the optical fiber bundle 10, then the DMD 24 of Hosoda controls light quantity that travels through both of these areas, see annotated figure below).
			
    PNG
    media_image1.png
    334
    343
    media_image1.png
    Greyscale


As to claim 3, the digital mirror is configured to divide an illumination light radiation area into illumination light selection areas, to control a light quantity with respect to each of the illumination light selection areas, and to bring the light into the light guide (DMD 24 comprises an array of individually controlled rotating mirrors, col.7, lines 6-17, exemplified by the squares of the array depicted in Fig.4; since the DMD 24 is capable of individually control the mirror to form certain patterns, see Figs.4-11 for example, the DMD 24 is configured to divide the illumination into areas (e.g. left and right halves of the entrance end of the optical fiber, as shown in the annotated figure above) in which the light quantity can be separately controlled, col.7, lines 29-37).
	As to claim 4, the illumination light selection areas include a first illumination light selection area (e.g. area corresponding to left half of entrance end of optical fiber bundle 10) configured to emit light from the first illumination light emission end (fiber bundle 10 can be coherent (one-to-one correspondence as mentioned in col.8, lines 19-30) so light entering the left half of the entrance end of the fiber bundle will emit light at a left half of the emission end, whether formed together (as assumed in Hosoda), or formed separately as exemplified by LG1,LG2 of Fig.16 of Mizuyoshi), and a second illumination light selection area (e.g. area corresponding to right half of entrance end) configured to emit light from the second illumination light emission end (right half of emission end, light entering the right half of the entrance end of the fiber bundle will emit light at a right half of the emission end, whether formed together (as assumed in Hosoda), or formed separately as exemplified by LG1,LG2 of Fig.16 of Mizuyoshi), and the light quantity distribution changing device is configured to selectively control the first illumination light selection area and the second illumination light selection area, thereby controlling the light quantity of the light brought into each of the first illumination light emission end and the second illumination light emission end (DMD 24 selectively controls all mirror elements to control the amount of light entering both the left and right entrance ends, see annotated figure above, and thus selectively controlling the light quantity of brought to each of the left and right emission ends, whether formed together (as assumed in Hosoda), or formed separately as exemplified by LG1,LG2 of Fig.16 of Mizuyoshi).
	As to claim 5, each of the plurality of movable mirrors switchable between a first state bringing entering light into the light guide, and a second state diverting entering light from the light guide (DMD 24, col.7, lines 6-17 and 29-37), and the controller (e.g. DMD drive circuit 25, Fig.3) is configured to control a state of a first mirror group comprising first mirrors located in the first illumination light selection area, and control a state of a second mirror group comprising second mirrors located in the second illumination light selection area (DMD drive circuit 25 is configured to control the state of all mirror element groups, col.7, lines 21-29, including mirror elements located on both the right and left halves of the entrance end of the fiber bundle, see annotated figure above, the right and left halves can constitute first and second mirror groups).
	As to claim 6, the digital mirror is configured to change the light quantity distribution of the illumination light by a ratio of mirrors that are in the first state, among the first mirrors included in the first mirror group, and a ratio of mirrors that are in the first state, among the second mirrors included in the second mirror group (DMD 24 can change the light quantity distribution by the ratio of mirror elements that are directing light to the fiber bundle (“ON”) as shown by the different ratios of “ON” mirrors to “OFF” mirrors in Figs.4-11, for each of the right (first) and left (second) mirror groups).
	As to claim 7, the controller (video signal inversion circuit 42,level shift circuit, brightness setting circuit 45, Fig.14) is configured to derive light distribution correction information, based on an image acquired by an image sensor configured to acquire an image of an observation target, the controller being configured to derive control information of the digital mirror, based on a luminance distribution of the image (base on brightness information (light distribution correction information) obtained from an image of the observation target obtained by the video signal inversion circuit (see brightness with respect to screen position in Fig.15, col.9, lines 23-33 and 46-51), a correction signal (control information) is used to drive the DMD so as to change the luminance distribution, Fig.16, col.9, line 46 to col.10, line 7).
	As to claim 8, the controller is configured to divide the image into a first illumination region in which the first illumination light is dominant (e.g. center region of the image), and a second illumination region in which the second illumination light is dominant (e.g. peripheral region of the image), and to derive the control information of the digital mirror, based on a relationship of luminance values between the first illumination region and the second illumination region (col.10, lines 1-7).
As to claim 11, the scope includes a memory configured to store optical fiber group entrance end/exit end distribution information that is distribution information between the entrance end of the first optical fiber group and the entrance end of the second optical fiber group at an entrance end of the light guide, and/or digital mirror control information that is information of an arrangement relationship between the plurality of movable mirrors of a digital mirror and an exit end of the light guide, the optical fiber group entrance end/exit end distribution information and/or the digital mirror control information being transmitted to the light source apparatus when the scope is connected to a main body including the light source apparatus (although not required to be shown by Hosoda as set forth above with respect to claim 1, the light source of Hosoda is capable of being connected to a scope that includes a memory).
As to claim 12, the controller (circuits mention above, include DMD drive circuit 25, Fig.14) is configured to derive light distribution correction information, based on an image acquired by an image sensor configured to acquire an image of an observation target, extract, as a correction target region, a region having a luminance exceeding a predetermined threshold on an image, and control the light quantity distribution changing device in such a manner as to change a light quantity of illumination light radiated on the correction target region (base on brightness information (light distribution correction information) obtained from an image of the observation target obtained by the video signal inversion circuit (see brightness with respect to screen position in Fig.15, col.9, lines 23-33 and 46-51), the extracted peripheral region exceeds the level set by the brightness setting circuit, and the level is shifted and converted into a correction signal (control information) is used to drive the DMD so as to change the luminance distribution, Fig.16, col.9, line 46 to col.10, line 7 ).
As to claim 17, the scope includes a memory configured to store optical fiber group entrance end/exit end distribution information that is distribution information between an entrance end of a first optical fiber group and an entrance end of a second optical fiber group at an entrance end of the light guide, and/or digital mirror control information that is information of an arrangement relationship between the plurality of movable mirrors of a digital mirror and an exit end of the light guide, the optical fiber group entrance end/exit end distribution information and/or the digital mirror control information being transmitted to the light source apparatus when the scope is connected to a main body including the light source apparatus (although not required to be shown by Hosoda as set forth above with respect to claim 1, the light source of Hosoda is capable of being connected to a scope that includes a memory).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US 6,464,633, hereinafter “Hosoda”) in view of Nishioka (U.S. Pat. 4,678,900).
Hosoda discloses a light source apparatus comprising: 
a light source (light source lamp 21a, Fig.14) that is optically connectable to a scope, the scope including a light guide configured to guide light, the light guide having a first illumination light emission end and a second illumination light emission end separately formed from the first illumination light emission end, the light guide being configured to radiate illumination light based on the guided light on a subject (since the light source is merely “connectable” to the scope, the scope, as well as its structure, is only functionally recited and thus is not positively claimed as part of the light source apparatus; thus, Hosoda is only required to show that the light source is capable of being optically connected to a scope, and this is shown in Fig.1); 
a digital mirror (DMD 24, Fig.14) having a plurality of movable mirrors (DMD 24 comprises an array of individually controlled rotating mirrors, col.7, lines 6-17, exemplified by the squares of the array depicted in Fig.4) disposed in an optical path of the light emitted from the light source (shown in Fig.14 as being on optical path from the light source), and
a controller (e.g. circuits 11,26,27,25 in Fig.3 or circuits 41,42,43,45,25 in Fig.14) configured to control a light quantity of the light brought into each of the first illumination light emission end and the second illumination light emission end, so as to change a light quantity distribution of the illumination light radiated on the subject (controller circuits as mentioned above controls DMD 24 to change the light quantity distribution transmitted to the proximal end of optical fiber 10 via mirror patterns, col.8, lines 1-18, Figs.4-11, which will in turn control the quantity of light at the distal emission end of the optical fiber 10, whether or not the distal emission end of optical fiber 10 includes distal ends (e.g. left and right halves) formed together or separately);
wherein the controller controls the plurality of movable mirrors to change the light quantity distribution (controller circuits as mentioned above controls the DMD 24 to change the light quantity distribution transmitted to the proximal end of optical fiber 10 via mirror patterns, col.8, lines 1-18, Figs.4-11) to adjust first illumination light emitted from the first illumination light emission end (e.g. left half of distal emission end) and to adjust second illumination light emitted from the second illumination light emission end (e.g. right half of distal emission end) (controlling the light quantity distribution at the proximal end of the optical fiber 10 will in turn control the light quantity distribution at the distal emission end of the optical fiber 10, whether or not the distal emission end of optical fiber 10 includes distal ends (e.g. left and right halves) formed together or separately).
Hosoda as set forth above uses a digital mirror having a plurality of mirror elements (cells) to actively change the light quantity distribution via ON/OFF states and thus fails to disclose a liquid crystal device, the liquid crystal device including a plurality of cells, each cell being switchable between at least two states including a first state in which the cell transmits or reflects entering light and brings the illumination light into the light guide, and a second state in which the cell neither transmits nor reflects entering light and absorbs the entering light.
However, Nishioka teaches that it is known in the endoscope art to use a liquid crystal device between the light source and optical fiber bundle entrance to provide the same type of control as Hosoda over the light quantity distribution into the optical fiber bundle.  For instance, Nishioka teaches that a liquid crystal device (22, Fig.2; 31, Fig.8) with an array of segments (analogous to the array of micromirrors on a digital mirror) that are independently controlled to either transmit or block light from the light source to the entrance end of the optical fiber bundle (col.2, line 24 to col.3, line 28) to provide regionally distributed illumination to an area to be imaged.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid crystal device in Hosoda for the DMD device as an equivalent alternative light quantity distribution changing device since Nishioka teaches that the liquid crystal device provides the same predictable result of controlling illumination light distribution across an area to be imaged.  As to the remainder of the claim regarding a light distribution correction information deriving circuit configured to derive light distribution correction information, based on an image acquired by an imaging unit configured to acquire an image of an observation target, the light distribution correction information deriving circuit being configured to derive the light distribution correction information that is arrangement information of cells whose states are to be switched, both Hosoda and Nishioka disclose such circuitry (see discussion of claim 7 of Hosoda above and Figs.3,8, col.3, lines 4-28 in Nishioka).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US 6,464,633, hereinafter “Hosoda”) in view of Mizuyoshi et al. (US 2011/0257483, hereinafter “Mizuyoshi”).
As to claim 19, Hosoda discloses the light source apparatus of claim 1, as set forth above, connected to an endoscope including a light guide (e.g.221, Fig.38) and a first illumination light emission unit configured to radiate light to a target to be imaged (e.g. light emission lens 222, Fig.38), but fails to disclose a second illumination light emission unit.  Mizuyoshi teaches, in the same field of endeavor, that illumination light distribution can be controlled in a light guide that terminates in one emission unit (see 37, Fig.1), or alternatively the light guide can be branched at the distal end to provide two emission units (see 37A,37B, Fig.16) on either side of the image sensor (21, Fig.16).  One of ordinary skill would recognize that two emission units on either side of the image sensor will produce a more uniform light distribution across an imaged area than a single light emission unit on only one side of the image sensor (unless accounted for in some way, the side of the image sensor opposite to the side that includes light emission unit will inherently receive less light than the side of the image sensor that includes the light emission unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second illumination light emission unit, as taught by Mizuyoshi, in the Hosoda endoscope in order to provide a more uniform illumination distribution across the entire imaged area.
	As to claim 20, taking into consideration the obviousness set forth above with respect to claim 19, the method steps of emitting light to a scope including first and second illumination light emission ends separately formed, changing a light quantity distribution of the emitted light from the first and second illumination light emission ends, and controlling a plurality of movable mirrors of a digital mirror to change the light quantity distribution of illumination light as set forth in claim 20 will be met by the operation of the Hosoda light source apparatus as described in claims 1 and 2 above.

Allowable Subject Matter
Claims 9-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Regarding the previously set forth 112(f) interpretations, the amendments to the claims obviate such interpretations except for the terms “first illumination light emission unit” and “second illumination light emission unit” in claim 19.
Regarding the Hosoda reference, Applicant appears to argue that even though a scope having a light guide with separately formed illuminating light emission ends (as exemplified by Fig 16 of Mizuyoshi et al.) is not required by the claim, the Hosoda reference still fails to disclose a controller that is capable of controlling the movable mirrors to change a light quantity distribution to adjust first illumination light emitted from a first illumination light emission end of the light guide and to adjust second illumination light emitted from a second illumination light emission end of the light guide.  The Examiner respectfully disagrees.  As pointed out in the previous Office Action, as well as in this one, the digital mirror (24) of Hosoda, via control by the control circuitry, controls individual mirrors to provide a certain light quantity distribution to the entrance end of the fiber light guide.  The Examiner arbitrarily chose the left and right halves of the fiber light guide entrance end as the first and second illumination light selection areas, respectively (the light distribution of the digital mirror as shown in the annotated figure below is what is projected into the first and second selection areas of the entrance end of the optical fiber as well as what is projected out of the distal end of the optical fiber). 
			
    PNG
    media_image1.png
    334
    343
    media_image1.png
    Greyscale

As with Hosoda, the left and right halves of the proximal end of the optical fiber of Hosoda will directly correspond to the left and right halves of the distal end of the optical fiber (fiber bundle 10 can be coherent (one-to-one correspondence as mentioned in col.8, lines 19-30) so light entering the left half of the entrance end of the fiber bundle will emit light at a left half of the emission end).  As with Mizuyoshi (Fig.16), the left and right halves of the proximal end of the 
			
    PNG
    media_image2.png
    275
    364
    media_image2.png
    Greyscale

optical fiber (shown as LG1 and LG2 in the figure above) correspond to the separately formed light emission ends of the optical fiber (shown as LG1 and LG2 in the figure below.  IN EITHER 
			
    PNG
    media_image3.png
    255
    293
    media_image3.png
    Greyscale

CASE, the movable mirrors of the digital mirror (24) that correspond to, for example, the left half of the entrance end of the optical fiber will necessary change a light quantity distribution depending on the pattern of mirrors in the ON/OFF state.  As mentioned above, this changeable light quantity distribution will directly correspond to the light quantity distribution that is emitted at the corresponding distal end portion (e.g left) of the optical fiber, whether the distal end is formed together or formed separately.  Naturally, this would apply to the right half as well.
	Thus, the controller/digital mirror of Hosoda is clearly capable functioning to control the movable mirrors to change a light quantity distribution to adjust first illumination light emitted from a first illumination light emission end of the light guide and to adjust second illumination light emitted from a second illumination light emission end of the light guide.  It is noted that since the light quantity distribution is controlled in both halves of the entrance end of the optical fiber, whether or not the emission ends are formed together (Hosoda) or separately (Mizuyoshi), the light quantity distribution is correspondingly controlled in both halves of the emission end of the optical fiber.  Accordingly, the rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795